Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted December 15, 2021 is acknowledged.
Claim Rejections 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims are drawn to treating and preventing liver injury in a “subject suffering from the liver injury”. It is not clear how the claimed method would prevent the injury if the subject has already suffered the injury. The claims are indefinite as to the subjects encompassed thereby, and the exact meaning of “preventing” the injury. 

Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaohusiung Medical University. (TW 201636039 A, IDS) as evidenced by Patel et a. (“Hepatitis C and hepatic steatosis,” Q.J. Med. 2010, Vol. 103, pp 293-303)
Kaohsiung Medical University teach a composition or health food comprising (2R, 4R)-1,2,4-trihydroxheptadec-16-yne as active ingredient for treating and preventing the infection of Flaviviridae viruses, particularly, hepatitis C virus. See, the abstract, paragraphs [0023] to [0025]. The composition may be in the form of nutritional supplement product or healthy food. See, paragraphs [0027] to [0028]. The composition may further comprises various pharmaceutical and/or food acceptable excipients and be formulated into various conventional pharmaceutical dosage forms, such as powders, suspension, capsule, emulsion, injection etc., suitable for administration routes, such as oral, injection, intravenous infusion etc. See, particularly, paragraphs [0029] to [0031]. Patel et al. reveals that one of the symptoms of hepatitis C infection is hepatic steatosis (fatty liver) and the prevalence of hepatic steatosis in HCV-infected patients is about 50%. See, particularly, the Summary, and page 294.Thus, treating HCV infected patients in general with the method of Kaohsiung Medical University would inherently treat or prevent the development of fatty liver disease, and, for those having fatty liver disease,  the injury caused by the fatty liver diseases. 
Note, it has been recognized that in order for a prior art reference to serve as an anticipatory reference, it must disclose every limitation of the claimed invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473, 1477 (Fed. Cir. 1997). 

Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new benefit of an old process does not render that process patentable); Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent."). In instant case, the old process: administering a (2R, 4R)-1, 2, 4-trihydroxheptadec-16-yne containing composition or food to persons would inherently prevent the liver injury as herein claimed. As to the limitation “subject suffering from the liver injury” caused by “fatty acid liver disease”, note, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." (MPEP§ 2111). “liver injury” herein would be construed to read on any abnormal liver cells and/or liver function that caused by fatty acid liver disease, which include those caused by hepatitis, which encompass those caused by viral infection. See, paragraphs [0005] and [0007] of the specification herein. Thus, patients infected with HCV with the typical symptoms of HCV would be considered as those who suffering the injury.

Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Kaohusiung Medical University. (TW 201636039 A, IDS) in view of Patel et a. (“Hepatitis C and hepatic steatosis,” Q.J. Med. 2010, Vol. 103, pp 293-303).
Claim interpretation: As to the limitation “subject suffering from the liver injury” caused by “fatty acid liver disease”, note, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." (MPEP§ 2111). “liver injury” herein would be construed to read on any abnormal liver cells and/or liver function that caused by fatty acid liver disease, which include those caused by hepatitis, which encompass those caused by viral infection. See, paragraphs [0005] and [0007] of the specification herein. Thus, patients infected with HCV with the typical symptoms of HCV would be considered as those who suffering the injury caused by hepatic fatty acid liver disease..
Kaohsiung Medical University teach a composition or health food comprising (2R, 4R)-1,2,4-trihydroxheptadec-16-yne as active ingredient for treating and preventing the infection of Flaviviridae viruses, particularly, hepatitis C virus. See, the abstract, paragraphs [0023] to [0025]. The composition may be in the form of nutritional supplement product or healthy food. See, paragraphs [0027] to [0028]. The composition may further comprises various pharmaceutical and/or food acceptable excipients and be formulated into various conventional pharmaceutical dosage forms, such as powders, suspension, capsule, emulsion, injection etc., 
Kaohsiung Medical University does not teach expressly the treatment of a subject suffering from liver injury caused by fatty acid liver disease.
However, Patel et al. reveals that one of the symptoms of hepatitis C infection is hepatic steatosis (fatty liver) and the prevalence of hepatic steatosis in HCV-infected patients is about 50%. See, particularly, the Summary, and page 294.Thus, treating HCV infected patients in general with the method of Kaohsiung Medical University would inherently treat or prevent the development of fatty liver disease, and, for those having fatty liver disease,  the injury caused by the fatty liver diseases. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat HCV infected patients who has hepatic steatosis or fatty acid liver disease that cause liver injury
A person of ordinary skill in the art would have been motivated to treat HCV infected patients who has hepatic steatosis or fatty acid liver disease that cause liver injury because Kaohusiung Medical University teach broadly for treating HCV infection without particular limitation and HCV patients with hepatic steatosis or fatty acid liver disease are common.
Response to the Arguments
Applicants’ amendments and remarks submitted December 15, 2021 have been fully considered, but are moot in view of the new ground of rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/SHENGJUN WANG/Primary Examiner, Art Unit 1627